DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 02/01/2021, with respect to the rejection(s) of claim(s) 1 and its dependent claims under Hamilton/Kehr/Jacobs have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hamilton in view of Kehr et al. US 5,954,641 and Jacobs et al. US 2012/0330684.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton US 2013/0116818 in view of Kehr et al. US 5,954,641 and/or Jacobs et al. US 2012/0330684
Hamilton discloses a medication dispensing system comprising:
(Re claim 1,11) “an interactive vial having a controllable lock for containing medications prescribed for a patient” (figure 1). “a processor contained in the vial” (54 figure 4). “a computer program … execution by the processor” (para 0042). “reading patient data for the patient from a data base stored in the computer readable medium” (para 0042). “authorizing dispensing of the medication 
Hamilton does not disclose reading a dispensary report to determining whether the patient is on schedule with dosage and time taken, instructions to determine a sliding scale adjustment to a dosage based on the dispensary report nor a pair of medication cameras to verify that the medication matches a doctor’s reference image.
Kehr teaches reading a dispensary report to determining whether the patient is on schedule with dosage and time taken and instructions to determine a sliding scale adjustment to a dosage based on the dispensary report (col 4 lines 6-11, figure 4). The algorithm would act as a sliding scale for determine the change to the dosage.
Jacobs teaches a pair of medication cameras to verify that the medication matches a doctor’s reference image (figure 5C, para 0058, 0088).
	It would have been obvious to one skilled in the art to modify the system of Hamilton to include reading a dispensary report to determining whether the patient is on schedule with dosage and time taken and instructions to determine a sliding scale adjustment to a dosage based on the dispensary report because it aids in compliance and compliance with a regimen leads to better health outcomes. 
	It would have been obvious to one skilled in the art to modify the system of Hamilton to include a pair of medication cameras to verify that the medication matches a doctor’s reference image because it prevents the patient from taking an incorrect medication.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton/Kehr/Jacobs in view of Chernyak US 9,345,645.
Hamilton/Kehr/Jacobs discloses the system as rejected above.
(Re claim 3) Hamilton/Kehr/Jacobs does not disclose a facial recognition system comprising a camera which captures an image and compares it to a reference image to verify the images are a match.
Chernyak teaches a facial recognition system comprising a camera which captures an image and compares it to a reference image to verify the images are a match (col 12 lines 40-50).

(Re claim 4) Hamilton/Kehr/Jacobs does not disclose a medication authentication camera that takes a picture of the single dosage nor a facial recognition system comprising a camera which captures an image and compares it to a reference image to verify the images are a match.
Chernyak teaches a medication authentication camera that takes a picture of the single dosage nor a facial recognition system comprising a camera which captures an image and compares it to a reference image to verify the images are a match (col 12 lines 40-50, col 20 lines 45-63).
It would have been obvious to one skilled in the art to modify the system of Hamilton/Kehr/Jacobs to include a facial recognition system comprising a camera which captures an image and compares it to a reference image to verify the images are a match because it helps to prevent misuse of medication and to modify the system of Hamilton to include a medication authentication camera that takes a picture of the single dosage because it helps insure that the patient is receiving the correct medication.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton/Kehr/Jacobs in view of Eaton et al. US 2015/0289805.
Hamilton/Kehr/Jacobs discloses the system as rejected above.
(Re claim 5) Hamilton/Kehr/Jacobs does not disclose a camera to take a video of the patient’s face taking the medication and recording compliance with a medication regimen.
Eaton teaches a camera to take a video of the patient’s face taking the medication and recording compliance with a medication regimen (106 figure 1A,6, para 0002).
It would have been obvious to one skilled in the art to modify the system of Hamilton/Kehr/Jacobs to include a camera to take a video of the patient’s face taking the medication and recording compliance with a medication regimen because proper compliance is important for effective treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651